Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16845018 filed on 04/09/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a division of application 15206111, filed on 07/08/2016.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46-47 recite the limitation "said optical reflective substrate" in line 3 of both claims.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear as to what limitation in the base claim does this limitation refers to? For the purpose of examination the above limitation will be treated broadly, such that it can refer to optically transparent substrate or some other optical substrate. It is suggested to amend the claims in order to remove the indefiniteness issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-48, 50-51 and 53-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schowengerdt (of record, see Information Disclosure statement date 05/17/2021) US 20160109708.
	In regard independent claim 41, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) an augmented reality optical apparatus comprising a head mounted display (i.e. head mounted system(s) for presenting virtual (VR) and augmented reality (AR) with e.g. display system 62, frame 64 and modules, see Abstract, paragraphs [2-04, 11-17, 20-22, 46-48, 50-53, 59-62, 73-75, 86-87, 110]); and 
at least one optical combiner supported on said head mounted display (i.e. as output combiner of head mounted AR display system, paragraphs [46-48, 50-53, 59-62, 110], e.g. Figs. 4-6), 
wherein said an optical combiner (output combiner of AR system) comprising 
an optically transparent substrate (i.e. waveguide substrate e.g. 124, also as 114,108, and as stacked versions of 178, 222, 264, see paragraphs [50, 61, 73-75, 86-87]); and 
a patterned region included in said optically transparent substrate and disposed along a wave propagation axis of said substrate (i.e. as region in e.g. 124 patterned with optical elements including reflective surfaces, reflectors e.g. 126, 128, 130, 132, 134, 136, along propagation axis of incoming radiation/rays 106, as depicted in Fig. 6, and equivalents in Figs. 5H, 8A,8O,P, 10, see paragraphs [52-55, 59-62, 73-75, 86-87]); 
wherein said patterned region is partially optically reflective and partially optically transparent (i.e. as region in e.g. 124 patterned with reflectors e.g. 126, 128, 130, 132, 134, 136 in transparent waveguide substrate, is partially reflective and transparent, as depicted in Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, 10, see paragraphs [52-55, 59-62, 73-75, 86-87]); and 
wherein said patterned region comprises a plurality of optically transparent regions of said optically transparent substrate (i.e. as transparent regions between pl. reflectors e.g. 126-136 in the 
Regarding claim 42, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P)  that said patterned region comprises an irregular patterned region (as 124 patterned region with, reflectors e.g. 126, 128, 130, 132, 134, 136,  includes irregular pattern as depicted in Fig. 5B-H, 8O, P, see paragraphs [55-59, 86-87]).
Regarding claim 43, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that said patterned region comprises a regular patterned region (as 124 patterned region with, reflectors e.g. 126, 128, 130, 132, 134, 136,  includes regular pattern with different angled reflectors as depicted in Figs. 6, 8, e.g. paragraphs [60-63]).
Regarding claim 44, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that said patterned region comprises a plurality of optically reflective elements occupying said optically transparent substrate (as 124 substrate includes reflector elements 126, 128, 130, 132, 134, 136,  see e.g. Figs. 6, 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]), and optically transparent regions of said optical transparent substrate unoccupied by said plurality of reflective elements (i.e. as transparent regions between and unoccupied by pl. reflectors e.g. 126-136 in the substrate e.g. 124 (114, 108), in e.g. Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, see paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 45, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that said plurality of optical reflective elements are distributed in a plurality of planes spaced apart along said optical substrate wave propagation axis (as 124 has reflector elements 126, 128, 130, 132, 134, 136, distributed in plurality of planes spaced along direction of propagation of incoming/image radiation/rays  see e.g. Figs. 6, 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 46, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that said plurality of optical reflective elements are also distributed in a volume of said optical reflective substrate, said volume extending along said optical substrate wave propagation axis (as 124 has reflector elements 126, 128, 130, 132, 134, 136, in volume of 124 extending along the propagation axis of incoming radiation/rays 106 see e.g. Figs. 6, 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 47, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that said plurality of optical reflective elements are distributed in volume of said optical reflective substrate, said volume extending along said optical substrate wave propagation axis (as 124 has reflector elements 126, 128, 130, 132, 134, 136, in volume of 124 extending along the propagation axis of incoming radiation/rays 106 see e.g. Figs. 6, 5B-H, 8A,8O,P, paragraphs [52-55, 59-62, 73-75, 86-87]).
Regarding claim 48, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) further comprise an optical image projector supported on said head mounted display, said optical image projector being in optical communication with said optical waveguide substrate (i.e. as projector/input display unit, part of AR system, e.g.  140, 142, 200-208, 224-232, and communicating with substrate waveguide e.g. 124, e.g. as depicted in Figs. 6, 8, 10, paragraphs [22, 61-62, 70, 73,79]).  
Regarding claim 50, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the plurality of reflective elements comprise reflective elements arranged in at least one regular array (as 124 has reflectors 126, 128, 130, 132, 134, 136 arranged in at least one regular array as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]).
Regarding claim 51, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the plurality of reflective elements comprise fully reflective elements (as reflectors 126, 128, 130, 132, 134, 136 comprise wavelength-selective reflectors, band pass reflectors that are fully reflective in wavelength selected bands, paragraphs [62-63]).
Regarding claim 53, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that said plurality of reflective elements comprise reflective elements which are tilted parallel to each other (as 124 has reflectors 126, 128, 130, 132, 134, 136 with all their parts, are tilted parallel to each other as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]).
Regarding claim 54, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that said parallel tilted reflective elements comprise reflective elements which are distributed in at least one plane which is the same as plane(s) in which the titled reflective elements are distributed (as 124 has reflectors 126, 128, 130, 132, 134, 136  and with all their parts are distributed in at least one i.e. each plane of each  reflective elements, as depicted in Figs. 6A, 8A, of each reflector e.g. paragraphs [60-63, 73-75]).
Regarding claim 55, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that said parallel tilted reflective elements comprise reflective elements which are distributed in at least one plane which is different from the plane(s) in which the titled reflective elements are distributed (i.e. as reflectors 126, 128, 130, 132, 134, 136 and their parts in substrates 182-190 are in different  planes i.e. of respective substrates, as depicted in Fig. 8A, of each reflector e.g. paragraphs [73-75]).
Regarding claim 56, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that said parallel tilted reflective elements are distributed throughout a volume of said optically transparent substrate (as 124 has reflectors 126, 128, 130, 132, 134, 136 tilted parallel to each other are distributed throughout its volume , as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]).
Regarding claim 57, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that said plurality of reflective elements comprise a plurality of groups of said reflective elements (as 124 has groups of reflectors 126, 128, 130, 132, 134, 136 and their parts, which are spaced apart along the waveguide substrate e.g. 124 and equivalents, as depicted in Figs. 5B-H, 6A, 8A, e.g. paragraphs [60-63, 73-75]), said groups being spaced apart along said waveguide substrate (as depicted in Figs. 5B-H, 6A, 8A), and wherein a first of said groups of reflective elements is arranged for partially reflecting optical image rays propagating along said propagation axis, and wherein reflective elements of subsequent groups further along said wave guide are arranged for reflecting the optical image rays unreflected by said first group of reflective elements (i.e. as the groups of reflectors 126-136 and their parts partially reflect and partially transmit incoming light so that the light may be shared across the group of reflective surfaces approximately equally, as depicted in Figs. 6A, 8A, e.g. paragraphs [60-63, 73-75]). 
Regarding claim 58, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the size, shape, and spacing there between of the reflective elements is independent from one another (i.e. as best understood, due to reflective surfaces, reflectors e.g. 126, 128, 130, 132, 134, 136 their parts in substrate 124 and equivalents, shape and size are independent from one another, as depicted in Fig. 6, 5H, 8A,8P, with given area(s) and spacing(s) to fit and operate independently in AR system e.g. to display superimposed on real world scene i.e. real world 144,  to the user(s), Abstract, paragraphs [15-17, 20-22, 46-48, 59-62, 73-75, 86-87], as depicted in e.g. Figs. 1, 5H,6A, 7A, 8A,8P). 
Regarding claim 59, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the size, shape, reflectivity, number and/or distribution of said plurality of reflective elements is electronically adjustable to adjust the reflectivity to transmission ratio of the reflector (i.e. as reflective surfaces, reflectors e.g. 126, 128, 130, 132, 134, 136 their parts in substrate 124 and equivalents, depicted in Fig. 6, 5H, 8A,8P, include active, electro-active reflectors, e.g. liquid-crystal based, MEMS based, DMD/DLP, etc., allowing controllable transmission/reflection,  depicted in Fig. 5B-H, 6A, 8A,8P, paragraphs [51-59, 73-75]). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt (of record, see Information Disclosure statement dated 05/17/2021) US 20160109708 in view of Dobschal et al. (hereafter Dobschal, of record, see Information Disclosure statement date 05/17/2021) US 20120002294.
Regarding claim 49, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) the plurality of reflective elements (e.g. reflectors e.g. 126, 128, 130, 132, 134, 136 in substrate 124, as depicted in Fig. 6, and equivalents e.g. stacked versions of 178, 222, 264, as depicted in e.g. Figs. 5B-H, 8A,8O,P) but is silent that they comprise a plurality of reflective dots.
However, Dobschal teaches in the same field of invention of a beam combiner for use in a head-mounted display device and beam splitter (see Figs. 1-9, 13-20, Title, Abstract, paragraphs [0002, 07-21, 64-70]), and also teaches a combiner (1) formed as a multifunction glass of a display device (2) which comprises a holding device (3)  that can be fitted onto the head of a user in the form of a glasses frame (see e.g. paragraphs [07-21, 64-70, 110-118]), and further teaches the reflective elements comprise a plurality of reflective dots (as the waveguide combiner 1 has superimposition area 9 with plurality of subsections S, 10 as e.g. rectangular or circular dots, with deflecting mirror portions 12, with reflective coating, as depicted in Figs. 1-3, 18-20, paragraphs [0017, 66-72, 110-118] which accomplish mixing of the beams from the surrounding light rays (US’) and the image light rays (BS') thus forming very broad band combiner compared with previous solutions, e.g. see paragraphs [73-75]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify and adapt the reflective configuration for the reflective elements that comprise reflective sub-sections e.g. dot elements in the superimposition area of the combiner according to the teachings of Dobschal to the reflective elements of Schowengerdt in order to achieve mixing of the beams from the surrounding light rays (US’) and  the image light rays (BS') and form very broad band combiner compared with previous solutions (see Dobschal, paragraphs [0073-75]).
Further, as a result of the combination of Schowengerdt and Dobschal, the combination also teaches and renders obvious that the  plurality of reflective elements are distributed along a length of said transparent optical waveguide substrate (i.e. as arrayed optical elements including reflective surfaces and subsections, reflectors e.g. 126, 128, 130, 132, 134, 136 as modified along a length substrate 124, as depicted in Fig. 6, or substrate 114, and stacked versions of 178, 222, 264, equivalents as depicted in e.g. Figs. 5H, 8A,8O,P, see paragraphs [59-62, 73-75, 86-87]), and that the plurality of reflective elements (reflectors as modified per combination with Dobschal) are arranged in such a way that, when in the optical combiner is in use (as the system(s)/configurations for presenting virtual (VR) and augmented reality (AR), is used to see Abstract, paragraphs [0002-04, 15-17, 20-22, 46-48, 50-53, 59-62, 73-75, 86-87], as depicted in e.g. Figs. 1, 5H,6A, 7A, 8A,8P), the received optical image is reflected and superimposed on said real world scene view so as to allow viewing of said distant real world scene (i.e. 144) while simultaneously Page 4 of 11viewing the optical image (i.e. image(s) from e.g. display) superimposed on said real world scene (i.e. as the system presents virtual (VR) and augmented reality (AR) superimposed on real world scene, i.e. real world 144, see Abstract, paragraphs [15-17, 20-22, 46-48, 59-62, 73-75, 86-87], as depicted in e.g. Figs. 1, 5H,6A, 7A, 8A,8P). 


Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt (of record, see Information Disclosure statement date 05/17/2021) US 20160109708 in view of Dobschal et al. (hereafter Dobschal, of record, see Information Disclosure statement date 05/17/2021) US 20120002294, and further in view of Chaum et al. (hereafter Chaum, of record, see Information Disclosure statement date 05/17/2021) US 20100149073. 
Regarding claim 52, Schowengerdt teaches (see e.g. Figs. 1-8A,O-P) that the plurality of reflective elements (i.e. reflective reflectors e.g. 126, 128, 130, 132, 134, 136, and equivalents in Figs. 5H, 8A,O,P and with S, 10, 12) each having fully or substantially reflective front side (i.e. as reflective surfaces, reflectors e.g. 126, 128, 130, 132, 134, 136, and equivalents have fully or substantially reflective front side of wavelength-selective reflectors, band pass reflectors, and/or half silvered mirrors on the side facing the image light rays from the display(s) e.g. 140,  paragraphs [61-63]), but Schowengerdt does not specify that the reflective elements have fully or substantially absorbing rear side (i.e. ides of reflectors that face the real world scene, 144, in Figs. 5H, 6A, 8A,O,P).  
However, Dobschal further teaches the reflective elements having a fully or substantially reflective front side (as the waveguide combiner 1 has superimposition area 9 with subsections S,10 having deflecting mirrors 12, having e.g. reflective coating for complete reflection,  that deflect the image light BS as BS’ from the image generating module 5, while screening out the surrounding beams US that strike the back of mirrors 12, as depicted in Figs. 1-3, paragraphs [0017, 0066-72]), and fully or substantially absorbing rear side  (i.e. as the surrounding light ray beam US i.e. from the environment  that strikes the backs of the deflecting mirrors 12, e.g. from the left in FIG. 3 is screened by the deflecting mirrors 12 such that the user cannot perceive this part of US light rays drawn in hatched in FIG. 3, since the mirror 12 has e.g. reflective coating for complete reflection,  that deflect the image light BS as BS’ from the image generating module 5, as depicted in Figs. 1-3, paragraphs [0017, 0066-72]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify and adapt the reflective configuration for the reflective elements that are fully reflective elements in the superimposition area of the combiner according to the teachings of Dobschal to the reflective elements of Schowengerdt in order to achieve mixing of the beams from the surrounding light rays (US’) and  the image light rays (BS') and form very broad band combiner compared with previous solutions (see Dobschal, paragraphs [0073-75]).
In the case that the configuration Dobschal  as applied to reflective elements of Schowengerdt as mirror (S, 10, 12) with e.g. reflective coating for complete reflection, (as described above) does not fully or even substantially absorb on the side of the element that predominantly faces the real world scene (i.e. reflective coating of 12 being absorptive on the other side that screens out the surroundings light rays), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize substantial absorption of the back side of the reflector(s) in order to reduce 
undesirable stray light and stray-light phenomena such as cross-talk, (according to teachings of Chaum who teaches in the same field of invention of Near to Eye Display System and Appliance, see e.g. Figs. 1-4, 167, 170, 179, Title, Abstract, paragraphs [0002, 04-20], by using   Masking means, opaque shutters preferably with light absorption coatings or surfaces, are preferably positioned to reduce undesirable stray light and stray-light phenomena such as cross-talk, see paragraph [1122]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872